DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 10/09/2022, the following has occurred: Claim(s) 1-2 has been amended. Claim 6 has been canceled
Claim(s) 1-5 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20190023103 A1) in view of Kochman (US 20010025846 A1), Kim (US 20120273479 A1), and Ichikawa (US 20120119558 A1). 
Regarding claim 1, Tanaka discloses a planar heater (10) designed to be installed in a curved door trim of a car comprising: 
a body (10, Fig. 2) forming a car interior component (10 is part of a car interior component, Fig. 1), having an upper side opened, and having an accommodation space formed therein and defined by side portions and a lower portion (housing 50 has side walls and a bottom surface which creates an accommodation space, Fig. 2); 
a planar heating portion installed on the upper side of the body and having a lower surface and an upper surface having a uniform thickness (heat generating layer 20 has a uniform thickness, Fig. 2), wherein the lower surface of the planar heating portion covers the opened upper side of the body and 
a foam layer foamed by a 
a skin layer (surface layer 40 is fixed to the heat layer 20 through an adhesive, Fig. 2, par. 45) bonded 
Tanaka does not disclose the lower surface of the planar heating portion covers the opened upper side of the body and a top of the side portions of the body and the insulated layer and the side portions of the body having a same height to be completely covered by the lower surface of the planar heating portion; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to have the heater portion mounted on top of the side walls such that the insulated layer is the same height as the side walls of the housing. One of ordinary skill in the art would be motivated to make this modification since this would allow the surface layer, which is used to improve appearance (par. 43), to wrap around the housing. This can improve the appearance so that the surface layer does not end at a plastic side wall which can detract from aesthetics. In addition, it will allow the heater to heat across the whole surface of the component, rather than have an edge where no heating occurs.
Tanaka does not disclose the planar heating portion comprises fiber threads woven by weft and warp, wherein a plurality of pores are formed between the fiber threads
Kochman teaches a flexible heater wherein the planar heating portion comprises: fiber threads woven (woven fabric 26) wherein a plurality of pores are formed between the fiber threads (the woven fabric inherently has a plurality of pores);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Kochman and use a flexible heater. Doing so would have the benefit of using a planar heater that is soft, highly flexible, and reliable for using in a car where users may touch and apply pressure to (par. 12, Kochman).
Tanaka in view of Kochman does not disclose a foam layer foamed by a foaming solution, wherein the planar heating portion is securely fixed to the body by a portion the foam layer passing through the plurality of pores of the planar heating portion
Kim discloses wherein the planar heating portion is securely fixed to the body by a portion the foam layer passing through the plurality of pores of the planar heating portion (the foam 35 fills the gaps and spaces between the heating elements 10 in the mesh, par. 71; where the mesh can be made of yarn, par. 55; additionally, the broadest reasonable interpretation of “pores between fiber threads” include gaps or holes in meshes since the strands, which can be made of many individual fibers composing the mesh could also be considered as fibers, Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman to incorporate the teachings of Kim and fill the heating portion with foam. Doing so have the benefits of waterproofing and sealing the heating pad (par. 71, Kim).
Tanaka in view of Kochman and Kim does not disclose using a foaming solution.
Ichikawa discloses using foaming urethane liquid (par. 22) in vehicles (par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman and Kim to incorporate the teachings of Ichikawa, since it is well known to use a urethane foaming liquid when filling up a layer.  
The combination of prior arts will read on the limitation the skin layer (surface layer 40 is fixed to the heat layer 20 through an adhesive, Fig. 2, par. 45) bonded to the portion of the foam layer passed through the upper surface of the planar heating portion, since the foam disclosed by Kim will have penetrated through the all the pores in the fabric heater (par. 71, Kim) and portions of the skin will be bonded to the foam layer which passed through the planar heating portion.
Regarding claim 5, Tanaka in view of Kochman, Kim, and Ichikawa discloses the planar heater of claim 1, wherein polyurethane foams to form the foam layer (urethane foam, par. 122, where it is understood by the examiner that the term urethane foam broadly encompasses foam of urethane and/or polyurethane).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kochman, Kim, and Ichikawa in view of  according to claim 1 above, and further in view of Akaike (US 20100258334 A1).
Regarding claim 2, Tanaka in view of Kochman, Kim, and Ichikawa teaches wherein the planar heating portion comprises: fiber threads woven (woven fabric 26, Kochman); heating threads (heating threads 9, Kochman) woven (heating threads 9 are stitched through the fabric 26, par. 93, Kochman); and metal leading wires (energizing electrodes 10, Kochman) woven at left and right sides of the fiber threads (energizing electrodes 10 are placed on the right and left side of the heating threads 9, Fig. 7A, Kochman) and configured to supply power to the heating threads (energizing electrode 10 are also called bus electrodes, par 93; where bus electrodes are understood for conducting high current from a power source, Kochman). 
However, Tanaka in view of Kochman, Kim, and Ichikawa does not teach heating threads inserted into the weft or warp of the fiber threads at regular interval, and woven;
Akaike teaches a fabric material woven with conductive wire, where the fiber threads woven by weft and warp (woven fabrics with weft 22 and warp 21, Fig. 10D); heating threads (conductor 30) inserted into the weft or warp of the fiber threads at regular interval (conductor 30 woven along the warp yarn 21 and crosses up and down the weft yarn 22 at regular intervals, Fig. 10D). Doing so would give the yarn a higher tensile force (par. 114) than the interweaving metal conductors, which would accommodate for highly flexible metal conductors that have low tensile force (par. 156), allowing the yarn to support the conductor when pressed against other conductors (par. 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman, Kim, and Ichikawa to incorporate the teachings of Akaike and interweave the heating threads along the warp yarn. Doing so would have the benefit of a weaving pattern that gives the yarn a higher tensile force (par. 114, Akaike) than the interweaving metal conductors, which would accommodate for highly flexible metal conductors that have low tensile force (par. 156, Akaike), allowing the yarn to support the conductor when pressed against other conductors (par. 114, Akaike).
Regarding claim 4, Tanaka in view of Kochman, Kim, Ichikawa, and Akaike does not teach wherein the metal leading wires are woven with the fiber threads in a zigzag pattern.
Kochman teaches wherein the metal leading wires are woven with the fiber threads in a zigzag pattern (electrically conductive thread 18 are stitched in a zigzag pattern, Fig. 7A, Kochman). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman and Akaike to incorporate the teachings of Kochman and weave metal leading wires in a zigzag pattern. Doing so would have the benefit of providing reliable mechanical and electrical connection between the busses and heating threads (par. 93, Kochman).
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kochman, Kim, Ichikawa, and Akaike according to claim 2 above, and further in view of Yoneyama (US 6969827 B2).
Regarding claim 3, Tanaka in view of Kochman, Kim, Ichikawa, and Akaike does not disclose the planar heater of claim 2, wherein the heating threads are formed by carbon fiber 
Yoneyama discloses a heater for a car seat where the conductors which are braided into a heater can be made of carbon fibers (Col 8 lines 28-30, Yoneyama).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman, Kim, Ichikawa, and Akaike to incorporate the teachings of Yoneyama. One of ordinary skill in the art would know that heating threads can be made of carbon fiber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761